Case 3:21-mc-80017-PJH Document 1-1 Filed 01/25/21 Page 1 of 6




                 EXHIBIT 1
             Case
           Case    3:21-mc-80017-PJH
                3:19-cr-04643-H      Document
                                Document 4 Filed1-1 Filed 01/25/21
                                                 12/06/19          Page
                                                           PageID.10    2 of16of 5
                                                                     Page
                                               UllSEIILED PER OR!!ER OF COURT J/')O       .
                                                SEALED~~                                              DEC Oe 2019
 1                             IN THE UNITED STATES DISTRICT COU       CLEH,,, u.s o•s~~lr"t ,,                           "
                             FOR THE SOUTHERN DISTRICT OF CALIFO .3~1
                                                                   ,.r
                                                                        . HEf'f'U'I''"··,
                                                                             •
                                                                                                   . ,, .... ·.,OU.· R.·T
                                                                                 .•. ...; I ,..-.11.., ! oi, -L:At..!F\,.1fo111p,
 2
                                                                                             •                         IJF.PU/y

 3    IN RE ORDER REQUIRING                                       CaseNo.:       \{J\ G(/,       4~41-\1
 4    SABRE
 5
                                                                  APPLICATION
      TO ASSIST IN THE EXECUTION OF AN
      ARREST WARRANT ISSUED BY THE
 6    SOUTHERN DISTRICT OF CALIFORNIA                             Filed Under Seal

 7

 8

 9

10

11
              APPLICATION OF THE UNITED STATES FOR AN ORDER
12     AUTHORIZING TRAVEL RECORD PRODUCTION AND CONTEMPORANEOUS
                             ACCOUNT ACCESS
13
            The United States of America moves this Court, pursuant to the All Writs Act, Title 28, United
14
15   States Code, Section 1651, for entry of an ex parte Order directing the Authorized Custodians of Records

16   of Sabre, or its designee, to assist in the execution of a federal arrest warrant by providing to the United
17   States Attorney and his designees and representatives from the Federal Bureau of Investigation ("FBI")
18
     all records, services, and usage for a period of six months, for any travel orders, transactions, or
19
     reservations associated with the following information:
20
            Name: Deepanshu Kher
21

22
            Alias(es): None known

23          Address: 709 Fancy Apartments 19, Vasundhara Enclave, Delhi, India

24          Phone number: 419-530-4723 (U.S.), 919923699092 (India), 16146848006 (Skype),
25          18188219959 (WhatsApp).
26
            Credit card number: NIA
27
            Passport number: Indian Passport: 14775284
28
                 Case
               Case    3:21-mc-80017-PJH
                    3:19-cr-04643-H      Document
                                    Document 4 Filed1-1 Filed 01/25/21
                                                     12/06/19          Page
                                                               PageID.11    3 of26of 5
                                                                         Page




     1            Email Address(es): deepanshu.kher7@gmail.com, deepanshu.kher@outlook.com
     2    (the "Traveler").
     3
                 The Government further requests that Sabre be ordered to provide representatives of the FBI
     4
          complete and contemporaneous "real time" account activity information of the Traveler on a weekly,
     5
          ongoing basis by telephone contact, email, and/or facsimile transmission, for a period of six months from
     6

     7   the date of this Order. Sabre shall not intercept, nor shall Sabre provide, the content of any wire or

     8   electronic communications.

 9               Finally, the Government requests that the Court's Order and this Application be sealed and that
10
         Sabre and its agents and employees shall not disclose the existence of the ex parte under seal Application
11
         or Order to any person, except representatives of the United States Attorney and his designees and the
12
         FBI, unless and until further ordered by this Court, except that Sabre may disclose the existence of this
13
         Application and/or Order to its attorney for the purpose of receiving legal advice.
14

15                                                   INTRODUCTION

16               The United States of America, by and through Robert S. Brewer, Jr., United States Attorney, and
17       Alexandra F. Foster, Assistant United States Attorney, hereby moves this Court under the All Writs Act,
18
         28 U.S.C. § 1651, for an order requiring Sabre to assist in the execution of a federal arrest warrant by
19
         periodically reviewing its records for evidence that the subject of the arrest warrant is traveling.
20
                                                           FACTS
21

22              On November 19, 2019, the Court issued an arrest warrant for Deepanshu Kher pursuant to an

23       indictment issued by the grand jury on the same date. See US. v. Kher, l 9CR04643-H. In the indictment,

24       Kher is charged with violating Title 18, U.S.C. Section 1030(a)(5)(A) and (c)(4)(B)(i) - Intentional
25       Damage to a Protected Computer. Id. Kher is currently a fugitive.
26
                Kher is an Indian citizen. He has been issued two non-immigrant visas to the United States, one
27
         in 2007 and the other in 2014. Both have expired. Kher currently has a visa application pending
28

                                                             2
             Case
           Case    3:21-mc-80017-PJH
                3:19-cr-04643-H      Document
                                Document 4 Filed1-1 Filed 01/25/21
                                                 12/06/19          Page
                                                           PageID.12    4 of36of 5
                                                                     Page




 1   adjudication with the U.S. Consular office in Delhi, India. Kher indicated that he wanted to visit his

 2   brother, Deepak Kher, in the United States. Deepak Kher, Deepanshu Kher's brother, is working as an
 3
     engineer in New York. Once the visa is approved, the govermnent expects that the Defendant will book
 4
     air travel to the United States. The visa was approved on December 3, 2019 by the State Department, so
 5
     Deepanshu Kher will likely be travelling in the near future.
 6
            Sabre is a Travel Commerce Platform providing distribution, technology, payment, and other
 7

 8   solutions for the global travel and tourism industry. Sabre processes roughly one third of all air travel

 9 reservations, with a focus on travel to and from the United States. Sabre is capable of searching for and

1 O retrieving travel records for individuals whose travel reservations are processed using or through Sabre's

11
     computers. This Application seeks an order requiring Sabre to use any such capability, to assist agents in
12
     complying with the arrest warrant.
13
                                                   DISCUSSION
14
            The All Writs Act (AWA) provides that "[t]he Supreme Court and all courts established by Act of
15
16   Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable

17   to the usages and principles of law." 28 U.S.C. § 165l(a). As the Supreme Court explained, "[t]he All
18   Writs Act is a residual source of authority to issue writs that are not otherwise covered by statute." Penn.
19
     Bureau a/Corr. v. United States Marshals Serv., 474 U.S. 34, 43 (1985). "The power conferred by the
20
     Act extends, under appropriate circumstances, to persons who, though not parties to the original action or
21
     engaged in wrongdoing, are in a position to frustrate the implementation of a court order or the proper
22

23   administration of justice ... and encompasses even those who have not taken any affirmative action to

24   hinder justice." United States v. New York Tel. Co., 434 U.S. 159, 174 (1977). Specifically, in United

25   States v. New York Tel. Co., the Supreme Court held that the AWA permitted district courts to order a
26
     telephone company to effectuate a search warrant by installing a pen register. Under the reasoning of New
27

28

                                                        3
                 Case
               Case    3:21-mc-80017-PJH
                    3:19-cr-04643-H      Document
                                    Document 4 Filed1-1 Filed 01/25/21
                                                     12/06/19          Page
                                                               PageID.13    5 of46of 5
                                                                         Page




     1    York Tel. Co., this Court has the authority to order Sabre to use any capabilities it may have to assist in
     2    effectuating the arrest warrant.
     3
                  The Government is aware, and can represent, that in other cases, district courts within the 3rd and
     4
          4th Circuits have ordered the "hot watch" or real-time transmission of information related to credit cards
     5
          under this authority. The Government is also aware that in other cases, courts have ordered Sabre to assist
     6

    7     in effectuating arrest warrants under the authority of the AWA. Sabre has complied with such orders from

    8     Courts in the Ninth Circuit, specifically two in the Western District of Washington, one signed in 2019

    9    (AWA Order GJ19-097) and the other in 2017 (AWA order.GJ17-432), and one in the Northern District
1
    O of California signed in 2016 (AWA order CR! 690391 MISC EDL). All of these AWA orders remain under
11
         seal. Other Federal Courts have also issued A WA orders, such as in Case No. 15-880 in the United States
12
         District Court for the Western District of Pennsylvania and in Case No. 1: 15-CR-245 in the United States
13
         District Court for the Eastern District of Virginia.
14

15               This AUSA submitted this application to this Court on December 3, 2019, and the Court signed

16       the Order that evening. On December 4, 2019, the Clerk of Courts informed this AUSA that it would not

17       accept and file the Application and Order and this AUSA needed to file the Application and Order with
18
         the District Court Judge assigned to the matter, Judge Marilyn L. Huff. The Clerk of Courts also refused
19
         tyo return this Court's order to this AUSA and informed this AUSA that it would be shredding this Court's
20
         order. The AUSA filed the Application and Order with Judge Huff on December 4, 2019. On December
21
         6, 2019, Judge Huffs Courtroom Deputy informed this AUSA that Judge Huff was not in chambers and
22
23       asked that this matter be referred back to this Court.

24              WHEREFORE, it is respectfully requested that the Court grant an ex parte order pursuant to the
25       All Writs Act, Title 28, United States Code, Section 1651, that the Authorized Custodian of Records of
26
         Sabre account records, or its designee, assist in the execution of a federal arrest warrant by providing to
27
         representatives of FBI, records and services for the Traveler.
28

                                                                4
..   .               Case
                   Case    3:21-mc-80017-PJH
                        3:19-cr-04643-H      Document
                                        Document 4 Filed1-1 Filed 01/25/21
                                                         12/06/19          Page
                                                                   PageID.14    6 of56of 5
                                                                             Page




          1          It is further requested that Sabre be ordered to: (a) representatives of the FBI complete and

          2   contemporaneous account activity information for the aforesaid Traveler on a weekly basis by email to
          3
              the email address HQ-DIV I 6-FUGITIVE-TRAVEL@ic.fbi.gov, for a period of six months from the date
          4
              of this Order; and (b) not disclose the existence of this Application and/or Order of the Court, or the
          5
              existence of the investigation, or this request until further ordered by the Court, except that Sabre may
          6
              disclosure this Application and/or Order for the purpose of receiving legal advice.
          7
          8   Date: December 6, 2019
                                                                          Respectfully submitted,
          9                                                               ROBERTS. BREWER, Jr.
                                                                             t:)
         10

         11
                                                                         CBXANDRi      < F.  FOSTE
                                                                          Assistant U.S. Attorney
         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

                                                                5
